                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


BRANCH BANKING AND TRUST COMPANY,
a North Carolina corporation,

         Plaintiff,

v.                                  Civil Action No. 2:19-cv-00366

SERVISFIRST BANK;
MBH HIGHLAND, LLC d/b/a
HIGHLAND HOSPITAL;
WORLD GLOBAL CAPITAL, LLC d/b/a
FUNDKITE FUNDING;
GREEN CAPITAL FUNDING, LLC; and
MCA RECOVERY LLC,

         Defendants.


                   MEMORANDUM OPINION AND ORDER


         Pending are (1) a motion to dismiss or alternatively

transfer venue of the interpleader complaint, filed May 30, 2019

by defendants World Global Capital, LLC, Green Capital Funding,

LLC, and MCA Recovery, LLC (collectively the “New York

Defendants”), (2) a motion for remand, filed June 7, 2019 by

defendant MBH Highland, LLC (“Highland”), a hospital, (3) a motion

to realign the parties, filed June 20, 2019 by the New York

Defendants, (4) a motion for leave to interplead and deposit

interpleader funds with the court, filed July 12, 2019 by

plaintiff Branch Banking and Trust Company (“BB&T”), and (5) a
motion requesting leave to file an amended complaint, filed July

26, 2019 by BB&T.


                                  I.


            On December 11, 2019, the court granted the parties’

joint motion to stay all deadlines and trial and pretrial dates in

this case.    This followed the court’s memorandum opinion and

order, entered November 1, 2019, granting the New York Defendants’

motion to stay discovery pending a ruling on certain preliminary

jurisdictional motions.    As discussed therein, BB&T instituted

this interpleader action in the Circuit Court of Kanawha County,

West Virginia on April 5, 2019.    Compl., ECF No. 1-1 (“ECF No. 1-

1”).    The underlying dispute revolves around competing claims to

certain deposit accounts opened and maintained by defendant

Highland at BB&T, with which Highland maintains its account at the

BB&T branch located at 300 Summers Street, Charleston, West

Virginia.    Id. ¶¶ 9, 15-17.


            The interpleader complaint alleges that in February

2019, defendants World Global Capital, LLC (“WGC”) and Green

Capital Funding, LLC, (“GCF”) were each awarded a judgment in the

Supreme Court of the State of New York against Wesley E. Mason

III, Meridian Behavioral Health Systems, LLC (“Meridian”)1 and its




1   Mr. Mason is the sole member of Meridian.
                                  2
affiliates, including Highland.    ECF No. 1-1 ¶¶ 10-11.2      On

February 27, 2019 and March 1, 2019, BB&T allegedly received two

Information Subpoenas with Restraining Notices in connection with

the two New York judgments stating that $305,466.91 (WGC) and

$834,001.00 (GCF), respectively, remained due on the judgments

plus interest, and instructing BB&T to freeze Highland’s BB&T

deposit accounts.     Id. ¶¶ 12-13; Highland’s Cross-cl. ¶ 41, ECF

No. 3.   On March 1, 2019, BB&T also received a levy and demand on

Highland’s deposit accounts, directing BB&T to remit the sum of

$876,113.65 to GCF.     ECF No. 1-1 ¶ 14.   The interpleader complaint

further alleges that “BB&T has been notified,” by sources

unidentified, that the funds requested may not properly belong to

WGC or GCF and that ServisFirst Bank (“ServisFirst”) “may hold a

first priority perfected security interest in all assets of

[Meridian] and its affiliates, including Highland, and has filed

UCC financing statements regarding the same.”      Id. ¶ 15.    BB&T

instituted this interpleader complaint as a disinterested

stakeholder with no claim to the money in Highland’s deposit

accounts.   Id. ¶ 22.   BB&T seeks a court’s determination of the

proper distribution of the funds in these accounts among the

conflicting claims of the defendants.       Id. ¶¶ 15, 20.



2 After the New York courts entered their judgments, Green Capital
and World Global employed MCA Recovery, LLC as their collection
agent. See New York Defs.’ Mem. Supp. Mot. Dismiss Interpleader
Compl. 1 n.1, ECF No. 9.
                                   3
         The New York Defendants’ entitlement to the funds

relates to two contracts signed by Mr. Mason as “Seller,” each

titled “Future Receivables Sale and Purchase Agreement.”    See

Castro Decl., Exs. 2, 4, ECF No. 9-1.    On November 29, 2018, Mr.

Mason — purportedly acting on behalf of Meridian, Highland, and

other affiliates — signed an agreement whereby GCF agreed to pay

$750,000.00 in exchange for Seller’s right, title and interest in

25% of future receipts from receivables, i.e., money generated

from goods and services sold, of Meridian, Highland, and other

affiliates.   Id., Ex. 2.   The 25% yield from the receivables was

to be remitted in daily installments of $9,599.00 until there has

been paid the sum of $1,124,250.00 which is designated as the

“Purchased Amount.”   Id.   Mr. Mason signed an “Affidavit of

Confession of Judgment” on November 30, 2018 that authorized the

entry of judgment against Mr. Mason, Meridian, Highland, and other

affiliates without notice in the event of default.    Id., Exs. 4–5;

Highland’s Cross-cl. ¶ 23, ECF No. 3.


         On January 22, 2019, WGC reached a similar agreement

with Mr. Mason, this time signing on behalf of Highland and other

affiliated entities, but not Meridian itself.    See Castro Decl.,

Ex. 2, ECF No. 9-1.   Doing business as Fundkite Funding, WGC

agreed to pay $200,000.00 in exchange for Highland and other

affiliated entities agreeing to sell 25% of each of their future

receipts from receivables and remitting daily installments of

                                  4
$2,591.00 for a total purchased amount of $298,000.00.      Id.   That

same date, Mr. Mason signed another Affidavit of Confession of

Judgment that WGC could enter in the event of default.      Id., Ex.

2–3; Highland’s Cross-cl. ¶ 27, ECF No. 3.


         Highland filed its answer and crossclaims against the

New York Defendants in the state court action on April 16, 2019,

alleging that it was not a party to either of these agreements.

See Highland’s Answer & Cross-cl. ¶¶ 22, 26, ECF No. 3.     Still,

GCF and WGC obtained Highland’s BB&T deposit account information

and began debiting payments from its accounts.    Id.   Between

November 29, 2018 and February 20, 2019, GCF allegedly debited

$337,964.00 from Highland’s BB&T deposit accounts.      Id. ¶ 29.

Between January 22, 2019 and February 20, 2019, WGC allegedly

debited $51,820.00 from these accounts.   Id. ¶ 30.


         On February 13, 2019, the New York Defendants allegedly

each received a letter from ServisFirst informing GCF and WGC that

ServisFirst has a perfected security interest in Highland’s assets

that has priority over WGC’s and GCF’s interests, and the New York

Defendants must stop any collection efforts or else ServisFirst

will consider these actions to be conversion.    Highland’s Cross-

cl. ¶ 32, ECF No. 3.   ServisFirst, which filed its own answer and

crossclaims, alleges that as a condition of providing millions of

dollars in financing for the operations of Meridian and its



                                 5
affiliates, including Highland, it obtained a security interest in

certain assets, including Highland’s accounts.     ServisFirst Cross-

cl. ¶ 1, ECF No. 18.     After Meridian and its affiliates defaulted

on the loans, ServisFirst agreed to refrain from taking further

action if Meridian, MBH West Virginia, LLC (Highland’s parent

entity),3 and Highland agreed to conform to a budget approved by

ServisFirst and refrain from transferring funds or assets subject

to ServisFirst’s security interest to any third parties without

ServisFirst’s consent.     Id. ¶¶ 10–11.


             Despite receiving express warnings that their authority

to access Highland’s deposit accounts was “revoked,” GCF and WGC

collectively debited an additional $48,760.00 between February 11

and February 14.    Highland’s Cross-cl. ¶¶ 33–34, ECF No. 3.    After

Highland and its related parties notified BB&T directly that GCF

and WGC’s account access was revoked, BB&T stopped GCF and WGC

from debiting Highland’s accounts after February 14, 2019.

Id. ¶ 35.    GCF and WGC then proceeded to obtain the New York

judgments.    On February 20, 2019, GCF obtained its judgment by

confession, decreeing that Meridian, Mr. Mason, and other

affiliates, including Highland, owed GCF $843,600.00 after

defaulting on the November 29, 2018 transaction.     Castro Decl.,

Ex. 5, ECF No. 9-1.     On February 21, 2019, WGC obtained a separate

3 Meridian is the sole member of Highland’s parent entity, MBH
West Virginia, LLC. ECF No. 1-1 ¶ 2.

                                   6
judgment by confession, ruling that Highland, Mr. Mason, and other

affiliates owed WGC $308.057.91 after defaulting on the January

22, 2019 agreement.   Id., Ex. 3.       BB&T was subsequently served

with the two Information Subpoenas with Restraining Notices

instructing it to freeze Highland’s BB&T deposit accounts.

Highland’s Cross-cl. ¶¶ 41-44, ECF No. 3.


         In sum, Highland alleges in its crossclaims that it

possesses a valid claim to the deposit funds, subject to

ServisFirst’s perfected security interest (Count I), the New York

Defendants violated the Uniform Enforcement of Foreign Judgments

Act (“UEFJA”), W. Va. Code § 55-14-2, by failing to domesticate

the New York judgments in West Virginia (Count II), the New York

Defendants violated the Business Registration Tax Act (Count III),

MCA Recovery, LLC violated the Collection Agency Act of 1973

(Count IV), WGC violated the Trade Names Act, W. Va. Code § 47-8-4

(Count V), WGC and GCF committed usury by concealing that the

purported factoring transactions were in fact loan agreements

charging in excess of 18 percent interest (Count VI), unjust

enrichment/disgorgement by WGC and GCF (Count VII), and tortious

interference with business relations by the New York Defendants

(Count VIII).   See Highland’s Cross-cl., ECF No. 3.      ServisFirst

asserts nearly identical crossclaims against the New York

Defendants, except it brings a claim of conversion instead of

usury under Count VI and brings an additional claim of fraud

                                    7
against the New York Defendants.       See ServisFirst’s Cross-cl., ECF

No. 18.4


           After receiving service of process on April 12, 2019,

the New York Defendants filed a notice of removal on May 8, 2019,

pursuant to 28 U.S.C. §§ 1332, 1335, 1441, and 1446 et seq.       See

Not. Removal, ECF No. 1 (“ECF No. 1”).       The notice mirrors the

case caption from the state interpleader action, which positions

BB&T as the nominal plaintiff and the New York Defendants,

ServisFirst, and Highland as defendants.       The notice also alleges

that diversity jurisdiction exists in this case because BB&T is a

citizen of North Carolina, ServisFirst is a citizen of Alabama,

the New York Defendants are citizens of New York, and Highland is

a citizen of Tennessee.   ECF No. 1 ¶ 5; Compl. ¶¶ 1–6; 28 U.S.C.

§ 1332.


           On June 7, 2019, however, Highland moved to remand this

case to state court because the New York Defendants failed to

obtain the consent of either Highland or ServisFirst before

removing to federal court.   Highland’s Mem. Supp. Mot. Remand, ECF

No. 14 (“ECF No. 14”); George Decl. ¶ 5, ECF No. 14-1.       The New



4ServisFirst contends that it filed its answer and crossclaims in
the state court action on May 8, 2019, the same day that the New
York Defendants filed a notice of removal in this court. See
ServisFirst’s Answer & Cross-cl. 1 n.1, ECF No. 18. The New York
Defendants maintain that they were never served with ServisFirst’s
answer and crossclaims until they were filed in this court June 7,
2019. See New York Defs.’ Mot. Stay 1 n.1, ECF No. 23.
                                   8
York Defendants maintain that removal was proper notwithstanding

the lack of unanimous consent because they moved on June 20, 2019

to realign Highland and ServisFirst as plaintiffs, which they

believe would solve Highland’s jurisdictional concerns and

properly capture the parties’ true posture in this litigation.

New York Defs.’ Mot. Realign, ECF No. 25.        Both Highland and

ServisFirst oppose the motion to realign the parties.


             BB&T does not oppose the motion to realign the parties

so long as the court finds jurisdiction proper.       See BB&T’s Resp.

Mot. Realign & Mot. Stay, ECF No. 45 (“ECF No. 45”).         BB&T filed a

motion for leave to interplead and deposit interpleader funds into

the court on July 12, 2019, pursuant to Federal Rule of Civil

Procedure 67 and Local Rule 67.1.      BB&T’s Mot. Deposit

Interpleader Funds, ECF No. 46 (“ECF No. 46”).       As a nominal

party, BB&T seeks to deposit the funds with the court and be

dismissed from this case.     ECF No. 45 at 2.    The New York

Defendants argue that depositing the funds in this court would be

premature until the court decides whether this interpleader action

is proper.    New York Defs.’ Reply to BB&T’s Resp. Mot. Realign &

Mot. Stay 1–2, ECF No. 51.     The court will address each of these

issues in turn.




                                   9
                                 II.


A. Motion to Remand and Motion to Realign the Parties


            In moving to remand, Highland argues that the notice of

removal is “fatally defective” because the New York Defendants’

failed to obtain the consent of Highland and ServisFirst,

violating the “rule of unanimity” under 28 U.S.C. § 1446(2)(A).

See ECF No. 14 at 1.


            “Federal courts are courts of limited jurisdiction.

They possess only that power authorized by Constitution and

statute.”    Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377 (1994).   The Fourth Circuit has observed that it is

“obliged to construe removal jurisdiction strictly because of the

‘significant federalism concerns’ implicated.”    Md. Stadium Auth.

v. Ellerbe Becket Inc., 407 F.3d 255, 260 (4th Cir. 2005) (quoting

Mulcahey v. Colum. Organic Chem. Co., 29 F.3d 148, 151 (4th Cir.

1994)).   Congress has intended that the federal courts should

“resolve all doubts about the propriety of removal in favor of

retained state court jurisdiction.”    Marshall v. Manville Sales

Corp., 6 F.3d 229, 232 (4th Cir. 1993).    “If at any time before

final judgment it appears that the district court lacks subject

matter jurisdiction, the case shall be remanded.” 28 U.S.C.

§ 1447(c).   The party seeking removal bears the burden of




                                  10
establishing that the court to which the case is removed has

federal jurisdiction over it.    Mulcahey, 29 F.3d at 151.


         Title 28 U.S.C. § 1441(a) governs federal removal

jurisdiction and provides as follows:


     [A]ny civil action brought in a State court of which the
     district courts of the United States have original
     jurisdiction, may be removed by the defendant . . . to
     the district court of the United States for the district
     and division embracing the place where such action is
     pending.

28 U.S.C. § 1441(a).   Section 1446(b) adds that “all defendants

who have been properly joined and served must join in or consent

to the removal of the action” and that each defendant “shall have

30 days after receipt by or service on that defendant of the

initial pleading or summons . . . to file the notice of removal.”

28 U.S.C. § 1446(b)(2)(A)–(B).   Federal courts have long

recognized this so-called “rule of unanimity,” which requires each

defendant to consent to removal.    See Lapides v. Bd. of Regents of

the Univ. Sys. of Ga., 535 U.S. 613, 620 (2002); Mayo v. Bd. of

Educ. of Prince George’s Cty., 713 F.3d 735, 741 (4th Cir. 2013)

(“The Supreme Court has construed the statute to include a

‘unanimity requirement,’ such that all defendants must consent to

removal.”).   Griffioen v. Cedar Rapids & Iowa City Ry. Co., 785

F.3d 1182, 1186 (8th Cir. 2015) (noting existence of rule of

unanimity prior to its codification in the 2011 amendments to 28

U.S.C § 1446(b)).   “The rule of unanimity helps to effectuate


                                   11
Congress’s intent in limiting removal to prevent it from being

used too broadly or casually.”   Hartford Fire Ins. Co. v.

Harleysville Mut. Ins. Co., 736 F.3d 255, 259 (4th Cir. 2013).

This court has explained that “[t]o allow one party, through

counsel, to bind or represent the position of other parties

without their express consent to be so bound would have serious

adverse repercussions, not only in removal situations but in any

incident of litigation.”   Dorsey v. Borg-Warner Auto., Inc., 218

F. Supp. 2d 817, 820 (S.D.W. Va. 2002) (quoting Creekmore v. Food

Lion, Inc., 797 F. Supp. 505, 509 (E.D. Va. 1992)).


         Yet, the lack of unanimous consent is a procedural

defect, not jurisdictional.   Payne ex rel. Estate of Calzada v.

Brake, 439 F.3d 198, 203 (4th Cir. 2006) (“Failure of all

defendants to join in the removal petition does not implicate the

court’s subject matter jurisdiction.   Rather, it is merely an

error in the removal process.”); Lloyd v. Cabell Huntington Hosp.,

Inc., 58 F. Supp. 2d 694, 697–98 (S.D.W. Va. 1999) (“failure of

all defendants to join in the removal notice constitutes a

procedural defect, which may be waived if not objected to within

30 days after filing of the removal notice”).   Therefore, certain

exceptions apply to the rule of unanimity.   For one, nominal

defendants who have “no immediately apparent stake in the

litigation either prior or subsequent to the act of removal” need

not join in the removal.   See Hartford Fire, 736 F.3d at 259–60.

                                 12
Courts have also applied exceptions to defendants that were

unserved or unknown at the time of removal.      See Klein v. Manor

Healthcare Corp., 19 F.3d 1433 n.8 (6th Cir. 1994); Mason v. Int’l

Bus. Machines, Inc., 543 F. Supp. 444, 446 n.1 (M.D.N.C. 1982).


            The New York Defendants ask the court to apply another

exception to this case: “parties that are aligned in interest with

the plaintiff are not required to join or consent to the removal.”

Herbalife Int’l, Inc. v. St. Paul Fire & Marine Ins. Co., No.

CIV.A. 5:05CV41, 2006 WL 839515, at *6 (N.D.W. Va. Mar. 30, 2006)

(citing Smilgin v. New York Life Ins. Co., 854 F. Supp. 464, 465–

66 (S.D. Tex. 1994) (holding that unanimous consent was not

required because non-consenting defendant “should not be

considered a ‘defendant’ for the purpose of joinder in removal”

when his and “the Plaintiffs’ interest in the primary thrust of

this lawsuit are the same”)); New York Defs.’ Resp. Opp. Mot.

Remand 2-3, ECF No. 29.    Federal courts are not bound by the

alignment of the parties, but rather must “look beyond the

pleadings and arrange the parties according to their sides in the

dispute.”   Jackson v. Home Depot U.S.A., Inc., 880 F.3d 165, 172

(4th Cir. 2018) (quoting Indianapolis v. Chase Nat’l Bank of City

of N.Y., 314 U.S. 63, 69 (1941)).      It is “settled authority in

this circuit and elsewhere” that “post-removal party realignment

to create diversity is permissible.”      Lott v. Scottsdale Ins. Co.,

811 F. Supp. 2d 1220, 1223 (E.D. Va. 2011) (citing cases).

                                  13
            Likewise, lack of unanimous consent does not necessarily

defeat diversity jurisdiction when the defendants share adverse

interests and proper realignment would moot the issue.     See Lott,

811 F. Supp. 2d at 1222 n.2 (noting that “defendants are not

required to consent to removal given the realignment [of the]

defendants as plaintiffs for jurisdictional purposes”); Ohio Cas.

Ins. Co. v. RLI Ins. Co., No. 1:04CV483, 2005 WL 2574150, at *4

(M.D.N.C. Oct. 12, 2005) (“If a defendant is disregarded or is

realigned for jurisdictional purposes, that defendant need not

consent to removal, and the Court will evaluate jurisdiction based on

the positions of the parties after the realignment.”).   Thus, the

motion to remand would be moot if the court realigned ServisFirst

and Highland as plaintiffs rather than allowing them to defeat

removal.


            Even if realignment were allowed, Highland argues that

the New York Defendants’ motion to realign must be dismissed as

untimely.   Highland’s Reply Mot. Remand 2–3, ECF No. 31 (“ECF No.

31”).   Under 28 U.S.C. § 1446(a), the notice of removal must

“contain[] a short and plain statement of the grounds for

removal.”   Highland interprets the New York Defendants’

realignment arguments as “new allegations of a jurisdictional

basis” barred by 28 U.S.C § 1446 and § 16535 because they



5 “Defective allegations of jurisdiction may be amended, upon
terms, in the trial or appellate courts.” 28 U.S.C § 1653.
                                  14
effectively seek to amend the notice of removal after the 30-day

deadline.6    Highland argues that the New York Defendants should

have sought realignment in state court and that the failure to

even mention the need for realignment in the notice of removal

precludes realignment after the fact.    ECF No. 31 at 2.


             Highland bases this argument on Wood v. Crane Co., where

the court noted the following:


     [A]fter thirty days, district courts have discretion to
     permit amendments that correct allegations already
     present in the notice of removal. Courts have no
     discretion to permit amendments furnishing new
     allegations of a jurisdictional basis.

764 F.3d 316, 323 (4th Cir. 2014) (citing Newman–Green, Inc. v.

Alfonzo–Larrain, 490 U.S. 826, 831 (1989)).7    Yet, this principle



6 The New York Defendants filed the motion to realign 11 weeks
after the case was filed in state court and 43 days after it was
removed.
7 In Wilkins v. Corr. Med. Sys., our court of appeals also noted

in dicta:

     All defendants must unanimously join in or consent to a
     removal action within 30 days of receiving service of
     the complaint. Because the filing requirements
     contained in 28 U.S.C. § 1446 are mandatory, there is no
     federal jurisdiction when one of the defendants fails to
     join in, file his own, or officially and unambiguously
     consent to, a removal petition within 30 days of
     service.

931 F.2d 888 n.2 (4th Cir. 1991). This dicta is unpersuasive
insofar as there is no indication that the case involved a
purportedly untimely motion to realign the parties and the Fourth
Circuit has since clarified that the lack of unanimous consent is
a procedural defect, but “does not implicate the court’s subject
matter jurisdiction.” Payne, 439 F.3d at 203.
                                   15
from Wood was based on Newman-Green, Inc. v. Alfonzo-Larrain, 490

U.S. 826 (1989) and the proposition that “§ 1653 speaks of

amending ‘allegations of jurisdiction,’ which suggests that it

addresses only incorrect statements about jurisdiction that

actually exists, and not defects in the jurisdictional facts

themselves.”   Id. at 831.   Wood distinguished “new allegations of

a jurisdictional basis” from cases where “amendment is appropriate

for technical changes, such as the exact grounds underlying

diversity jurisdiction.”     Wood, 764 F.3d at 323; Yarnevic v.

Brink’s, Inc., 102 F.3d 753, 755 (4th Cir. 1996) (finding that

“[w]hile it would have been prudent for [defendant] to file a

supplemental petition specifying the new basis for diversity

within 30 days” after plaintiff moved from Ohio to Pennsylvania,

“it was not required” because complete diversity existed either

way).


         In Wood, the defendant had originally removed based on a

federal defense to one of the plaintiff’s state tort claims, but

the case was remanded after the plaintiff had dropped the only

claim to which the federal defense applied.     764 F.3d at 318.   The

defendant then sought to amend its notice of removal to add an

entirely new federal defense even though the original 30-day

removal period had long since elapsed.     Id. at 318–20.   The Fourth

Circuit rejected the defendant’s belated effort because the

failure to include the new defense in the original notice of

                                   16
removal was neither inadvertent “nor a clerical error, but instead

a strategic choice.”    764 F.3d at 324.


            Highland also compares this case to Andalusia

Enterprises, Inc. v. Evanston Insurance Co., which rejected a

motion to realign the parties that was filed after the 30-day

deadline.   487 F. Supp. 2d 1290, 1293 (N.D. Ala. 2007); ECF No. 31

at 5–6.   But the facts of that case were quite distinct.    The

original notice of removal in Andalusia Enterprises alleged that

the non-diverse defendant — who did not consent to the removal and

moved to remand — was fraudulently joined and/or a nominal party.

487 F. Supp. 2d at 1293.    In truth, the non-diverse defendant was

neither fraudulently joined nor a nominal party, but the tort

claimant in the underlying state action and a necessary party

under Alabama law.    Id. at 1293.    Thus, there was no question at

the time of the notice of removal that realignment would have been

necessary to achieve complete diversity.     Inasmuch as the parties

were not diverse, the court held “that it must decline

jurisdiction when no jurisdictional basis is affirmatively shown

in the removal papers.”    Id. at 1295.    The court added that “[t]he

fact that realignment was not referenced by any defendant until

after the expiration of the thirty (30) day period for removal,

and then only after motions to remand had been filed, further

disinclines the court to realign [the non-diverse defendant],

especially over vigorous opposition.”      Id.

                                     17
          Numerous other circuits have held that the 30-day

deadline is not jurisdictional, but rather constitutes a

procedural defect.   See Universal Truck & Equip. Co. v.

Southworth-Milton, Inc., 765 F.3d 103, 110 (1st Cir. 2014) (citing

cases).   Moreover, unlike Wood and Andalusia, no jurisdictional

defect exists here because all the parties are diverse no matter

how this case is aligned.   BB&T is a citizen of North Carolina,

Highland is a citizen of Tennessee,8 ServisFirst is a citizen of

Alabama, and the New York Defendants are citizens of New York.

ECF No. 1-1 ¶¶ 1–6; ECF No. 1 ¶ 5.    The New York Defendants do not

seek to add any claims or defenses or assert new facts, but simply

request that the court realign the parties according to their

interests in the litigation.


          There is little reason here to allow defendants with

adverse interests to thwart removal by withholding their consent.   In

Premier Holidays International, Inc. v. Actrade Capital, Inc., 105

F. Supp. 2d 1336(N.D. Ga. 2000), the court similarly reasoned that

“no policy is served by allowing a mislabeled ‘defendant’ to

defeat the true defendants’ right to remove the case by


8 Meridian is the sole member of Highland’s parent entity, MBH
West Virginia, LLC. ECF No. 1-1 ¶ 2. Meridian’s sole member is
Mr. Mason, who is a resident of Tennessee. Id. None of the
parties dispute that Highland is a citizen of Tennessee. See
Cent. W. Virginia Energy Co. v. Mountain State Carbon, LLC, 636
F.3d 101, 103 (4th Cir. 2011) (“For purposes of diversity
jurisdiction, the citizenship of a limited liability company
. . . is determined by the citizenship of all of its
members . . . .”).
                                 18
withholding its consent.”       Id.   at 1341.     “The joinder

requirement is designed only to insure a unanimous choice of a

federal forum by the defendants.       It cannot reasonably be

understood to give a party who in reality occupies a position in

conflict with that of other defendants a veto over the removal of

the action.”   Id. (quoting First Nat. Bank of Chicago v. Mottola,

302 F. Supp. 785, 790 (N.D. Ill. 1969), aff’d sub nom. First Nat.

Bank of Chicago v. Ettlinger, 465 F.2d 343 (7th Cir. 1972)).

Inasmuch as the rule of unanimity is a procedural rather than

jurisdictional requirement, the failure to mention the need for

realignment in the notice of removal does not automatically bar

motions to realign after the 30-day deadline expires.


           Having determined that the motion to realign the parties

was timely, the court next turns to how the parties should be

aligned.   Under the “principal purpose test,” the Fourth Circuit

instructs courts to follow two steps to determine the proper

alignment of the parties.     U.S. Fid. & Guar. Co. v. A & S Mfg. Co.,

48 F.3d 131, 133 (4th Cir. 1995).          “First, the court must

determine the primary issue in the controversy.          Next, the court

should align the parties according to their positions with respect

to the primary issue.   If the alignment differs from that in the

complaint, the court must determine whether complete diversity

continues to exist.”    Id.




                                      19
           All parties agree that the primary issue in this case is

determining who is entitled to the deposit funds held by BB&T.        New

York Defs.’ Mem. Supp. Mot. Realign 5–6, ECF No. 26 (“ECF No. 26”);

Highland’s Resp. Opp. Mot. Realign 5, ECF No. 37 (“ECF No. 37”).

However, the parties dispute how the court should position the

parties.   There is no doubt that ServisFirst and Highland’s

interests are aligned.   ECF No. 26 at 2; ECF No. 37 at 8.       BB&T

also seeks to remove itself from this interpleader action entirely

as a mere nominal plaintiff, and therefore the court need not

consider its interests for purposes of realignment.     See Tune,

Entrekin & White, P.C. v. Magid, 220 F. Supp. 2d 887, 889 (M.D.

Tenn. 2002); Hidey v. Waste Sys. Int’l, Inc., 59 F. Supp. 2d 543,

546 (D. Md. 1999); ECF No. 45 at 3–4.


           The only remaining question is how to situate

ServisFirst and Highland against the New York Defendants.        In

Hidey v. Waste Systems International, Inc., 59 F. Supp. 2d 543

(D. Md. 1999), where the primary issue was also a determination of

who is entitled to interpleader funds, the court reasoned that

“the realigned parties should be positioned so that their rights are

the same as they would have been had they not been artificially

aligned as co-defendants in the interpleader action.”    Id. at 545–46.

The court will conduct a similar analysis here.


           According to the New York Defendants, Highland and

ServisFirst should be aligned as plaintiffs.      The New York

                                  20
Defendants infer from the pleadings that ServisFirst and Highland

coordinated with BB&T, which filed the interpleader complaint in

“a concerted effort” to undermine, or collaterally attack, the

validity of the New York judgments.    New York Defs.’ Reply to

Highland’s Opp. Mot. Realign 3, ECF No. 41 (“ECF No. 41”).         The

New York Defendants maintain that ServisFirst and Highland took

advantage of the jurisdiction manufactured by the interpleader

action to contest the judgments in West Virginia, rather than

properly asserting any claims in New York.      ECF No. 26 at 2.

According to this argument, this is not a typical interpleader

action where the court can make a straightforward determination as

to the proper disbursement of funds.       New York Defs.’ Reply to

ServisFirst’s Opp. Mot. Realign 4, ECF No. 40.      Rather, the New

York Defendants contend that ServisFirst and Highland “seek to

reestablish the status quo between borrower and lender that

existed before MBH Highland voluntarily confessed judgment in New

York.”   Id.   Highland and ServisFirst have also asserted various

crossclaims against the New York Defendants and seek “to challenge

the validity of the New York judgments through these proceedings.”

ECF No. 26 at 7.


          Highland counters that this litigation only arose

“because of the New York Defendants’ affirmative conduct in trying

to levy upon and seize the funds maintained at West Virginia BB&T

bank accounts.”    ECF No. 37 at 3, n.2.    As such, the New York


                                  21
Defendants are purportedly the real plaintiffs here because they seek

to enforce, rather than defend, the New York judgments.

Specifically, Highland argues that the New York Defendants had no

choice but to bring suit as plaintiffs in West Virginia to

domesticate their judgments under W. Va. Code § 55-14-2 of the

UEFJA.   ECF No. 37 at 2.   Had they done so, Highland argues that it

would have been properly positioned as a defendant and would have

raised essentially the same defenses and defensive claims.        Id. at 8.

Likewise, ServisFirst, as a priority creditor with a vested interest

in Highland’s continued operations, would be a natural defendant in

this case.    Id. at 7.


             In various briefing before the court, the New York

Defendants contend that the UEFJA does not require them to

domesticate judgments when they took no action against West

Virginia property because the funds are not located in West

Virginia.     ECF No. 41 at 2.   To rebut this argument, Highland cites

Axelrod v. Premier Photo Service, Inc., 173 S.E.2d 383 (W. Va. 1970),

in which out-of-state plaintiffs sued in West Virginia to enforce a

judgment order of a New York court.      ECF No. 31 at 8.   The West

Virginia Supreme Court accorded the New York judgment full faith and

credit and found that it could not challenge the validity of such

judgments “except upon the ground of lack of jurisdiction of the

court which rendered the judgment or upon the ground of fraud in the

procurement of the judgment.”    173 S.E.2d at 388.    Highland

interprets Axelrod to mean the out-of-state plaintiffs sued in West

                                    22
Virginia out of an obligation to comply with the UEFJA, but the case

makes no mention of the UEFJA or the plaintiffs’ purported obligation

to domesticate the judgment.    ECF No. 31 at 8.


             Rather, the UEFJA merely permits parties to file foreign

judgments in West Virginia courts.       Gonzalez Perez v. Romney

Orchards, Inc., 399 S.E.2d 50, 54 n.11 (W. Va. 1990).       Highland cites

§ 55-14-2 of the statute, which provides, in relevant part:


     A copy of any foreign judgment authenticated in
     accordance with an act of Congress or the statutes of
     this state may be filed in the office of the clerk of
     any circuit court of this state. The clerk shall treat
     the foreign judgment in the same manner as a judgment of
     any circuit court of this state. A judgment so filed
     has the same effect and is subject to the same
     procedures, defenses and proceedings for reopening,
     vacating or staying as a judgment of a circuit court of
     this state and may be enforced or satisfied in like
     manner . . .

W. Va. Code Ann. § 55-14-2 (emphasis added).       Although the UEFJA

imposes criminal penalties for failure to comply with the provision,

such penalties only apply to those who choose to bring suit in West

Virginia to enforce a foreign judgment.      Id.   Nothing in the statute

or Axelrod obligated the New York Defendants to file suit in West

Virginia.    In fact, § 55-14-6 of the statute explicitly states that

this is an optional procedure and that “[t]he right of a judgment

creditor to bring an action to enforce his judgment instead of

proceeding under this article remains unimpaired.”       W. Va. Code Ann.

§ 55-14-6.




                                    23
          Highland’s argument relies on the assumption that the

“Restraining Notices” used against BB&T are unlawful under New York’s

“separate entity rule,” and therefore suing under the UEFJA was the

only avenue left to enforce the judgments.   Highland’s Resp. Opp.

Mot. Dismiss Highland’s Cross-cl. 16-17, ECF No. 20.   In Tire

Engineering & Distribution L.L.C. v. Bank of China Ltd., 740 F.3d

108 (2d Cir. 2014), the Second Circuit noted that the “separate

entity rule . . . provides that even if a bank is subject to

personal jurisdiction due to the presence of a New York branch,

the other branches of the bank will be treated as separate

entities for certain purposes, such as attachments, restraints,

and turnover orders.”   Id. at 111; see also Cronan v. Schilling,

100 N.Y.S.2d 474, 476 (N.Y. Sup. Ct. 1950) (“[F]or purposes of

attachment, among others, each branch of a bank is a separate entity,

in no way concerned with accounts maintained by depositors in other

[branches] or at the home office.”).


          However, Tire found that the New York Court of Appeals

had never directly addressed the separate entity rule itself and

that the continued viability of the rule was unsettled, which led

the Second Circuit to certify the question “whether the separate

entity rule precludes a judgment creditor from ordering a garnishee

bank operating branches in New York to restrain a debtor’s assets




                                 24
held in foreign branches of the bank.”     740 F.3d at 113-14, 118.9

The New York Court of Appeals answered the certified question in

Motorola Credit Corp. v. Standard Chartered Bank, with the New York

Court of Appeals “conclud[ing] that a judgment creditor’s service of

a restraining notice on a garnishee bank’s New York branch is

ineffective under the separate entity rule to freeze assets held in

the bank's foreign branches.”   21 N.E.3d 223, 225, 230 (N.Y. 2014).


            Yet, Motorola clarified that “the separate entity rule

functions as a limiting principle in the context of international

banking.”   21 N.E.3d at 228 (emphasis added).    The New York Court of

Appeals applied the separate entity rule where Motorola served a

restraining order on the New York branch of a foreign bank

headquartered in the United Kingdom.     Id. at 225.   Insofar as “the

separate entity rule promotes international comity and serves to

avoid conflicts among competing legal systems,” it has little bearing

on the New York Defendants’ claims to the funds held at BB&T, a North

Carolina banking institution.   Id. at 229; ECF No. 1-1 ¶ 1.     Although

Motorola mentioned earlier cases that applied the separate entity




9 The question was so certified in Tire, which also certified a
second, related question from a companion case. 740 F.3d at 117.
The New York Court of Appeals withdrew the second certified
question after the parties in the companion case entered into a
stipulation to dismiss the claims. See Tire Eng’g & Distribution
L.L.C. v. Bank of China Ltd., 7 N.E.3d 506 (N.Y. 2014); Motorola
Credit Corp. v. Standard Chartered Bank, 771 F.3d 160, 161 n.1 (2d
Cir. 2014).
                                   25
rule to domestic banks, it explicitly cautioned against applying its

holding outside the international context:


     Most cases applying the separate entity rule involved
     bank branches in foreign countries, but some have
     applied the rule to bar a restraint even where the
     unserved branch is located in New York (see e.g. Det
     Bergenske Dampskibsselskab v. Sabre Shipping Corp., 341
     F.2d 50, 53–54 [2d Cir.1965]). In this case, we have no
     occasion to address whether the separate entity rule has
     any application to domestic bank branches in New York or
     elsewhere in the United States. The narrow question
     before us is whether the rule prevents the restraint of
     assets held in foreign branch accounts, and we limit our
     analysis to that inquiry.

Id. at 226 n.2 (alternation in original).


          In a case cited by BB&T, the New York Appellate Division

later explained, “The continuing validity of this arcane rule was

recently upheld by the Court of Appeals in Motorola . . . solely with

respect to restraining notices and turnover orders affecting assets

located in foreign branch accounts.”   B & M Kingstone, LLC v. Mega

Int’l Commercial Bank Co., 131 A.D.3d 259, 266, (N.Y. App. Div. 2015)

(emphasis added); ECF No. 30 at 10; see also Wells Fargo Bank NA v.

Wyo Tech Inv. Grp. LLC, No. CV-17-04140-PHX-JJT, 2018 WL 3648417, at

*3 (D. Ariz. Aug. 1, 2018) (“Motorola . . . made clear that the

separate entity rule only applies to accounts in foreign branches.”).

None of these cases or the UEFJA support the proposition that the New

York Defendants must be positioned as plaintiffs if the court decides

to realign the parties.




                                 26
          Highland also argues that the New York Defendants’ actions

constituted “abuses [of] the use of confessions of judgment by

creditors against out-of-state debtors,” which the New York

legislature recently outlawed under Senate Bill S3965.    ECF No. 37 at

5–6 (quoting id., Ex. F) (alteration in original); see N.Y. C.P.L.R.

3218; S. 6395, 242nd Leg. (N.Y. 2019); ECF No. 37, Ex. G.10

Highland’s reliance on this measure is peculiar because the

legislation took effect on August 30, 2019 and it makes clear that it

will “apply to judgments by confession entered upon affidavits filed

on or after such effective date.”    ECF No. 37, Ex. G.; S. 6395, 242nd

Leg. (N.Y. 2019).   Mr. Mason signed the affidavits of confession of

judgment on November 30, 2018 and January 22, 2019 immediately

upon execution of the underlying agreements.     Highland’s Cross-cl.

¶¶ 23, 27, ECF No. 3; ECF No. 10, Exs. 3, 5.     Insofar as Senate

Bill S3965 had not yet taken effect, Highland fails to explain how




10Highland quotes the sponsor memo describing that the bill will
amend New York practices as follows:

     This measure seeks to correct such abuse without
     frustrating legitimate use of confessions of judgment
     within the State. It limits the venue for filing a
     confession of judgment to in-state debtors, based on
     where the debtor resided at the time the affidavit was
     executed or, if the debtor moves, where he or she
     resides at the time of filing the judgment. This
     approach is intended to prevent creditors from abusing
     confessions of judgment by using New York courts as a
     venue to profit from debtors with no New York
     connection.

ECF No. 37 at 6; id., Ex. F.
                                    27
New York law required it to bring suit as plaintiff in West

Virginia.11


          Alternatively, Highland and ServisFirst suggest that if

there are equal reasons to align the parties as plaintiffs or

defendants, the court should exercise its discretion and remand

the case instead of arbitrarily deciding which party to designate

as plaintiff.     ECF No. 37 at 8 n.6; ECF No. 39 at 3.   In Tune,

Entrekin & White, P.C. v. Magid, for example, the district court

decided to “err in favor of remanding and allowing the state court

to either decide the case or realign the parties.” 220 F. Supp. 2d

887, 892 (M.D. Tenn. 2002).      The case arose out of an interpleader

action by an escrow agent against the landowners and tenants of a

property, who both had claim to a condemnation award held in the

escrow account.    Id. at 888.   Not only did the landowner defendants

not consent to the removal, but they were residents of the state in

which the original action was filed.     Id. at 890.   Realignment was

necessary to ensure complete diversity and the court concluded that


11The sponsor memo explained New York law prior to the bill’s
passage as follows:

     Under the current statute, a confession of judgment is a
     written and signed statement, in the form of an
     affidavit, in which a debtor admits liability and agrees
     to pay the sum confessed as owed to the creditor
     pursuant to an agreement. . . . When the debtor does not
     perform or pay according to the agreement, a confession
     may be filed as a judgment with the county clerk, even
     in the absence of a pending court action.

ECF No. 37, Ex. F.
                                    28
under these facts, “where the plaintiff is dropping out completely

and the two defendants are indistinguishable in terms of who

should be plaintiff and who should be defendant, realignment

should be exercised with caution if it would expand federal

jurisdiction.”   Id. at 892–93.


          Unlike Tune, where aligning the landowner as plaintiff

would have artificially expanded the court’s jurisdiction because

complete diversity would not have otherwise existed, complete

diversity exists here no matter the realignment.       The court must

look past the pleadings and ignore the artificial designation of

the parties in this interpleader action.       Jackson, 880 F.3d at

172.   If Highland and ServisFirst had sued the New York

Defendants, they also could have done so in federal court under 28

U.S.C. § 1332, or the New York Defendants could have removed the

case under 28 U.S.C. § 1441.   Had the New York Defendants sued to

enforce the judgments under the UEFJA, they could have done so in

federal court.   28 U.S.C. § 1332.      Either way, this case belongs

in federal court and the court should respect the New York

Defendants’ preference.   Rejecting the motion to realign would be

“contrived solely to defeat federal jurisdiction” even where

subject matter jurisdiction exists.       See Farmers Bank & Tr. Co. v.

Ameris of Arkansas, LLC, No. 3:10-CV-00173 BSM, 2010 WL 4269192,

at *3 (E.D. Ark. Oct. 25, 2010).     Therefore, the New York




                                   29
Defendants will remain defendants and Highland and ServisFirst

will be realigned as plaintiffs.


B. Motion for Leave to File Amended Complaint


             On July 26, 2019, BB&T moved for leave to file an amended

complaint.    BB&T seeks to change the interpleader from one of “rule”

interpleader under Rule 22 of the West Virginia Rules of Civil

Procedure to “statutory” interpleader under 28 U.S.C. § 1335.        While

the proposed amended complaint is substantially similar to the

original complaint, BB&T adds additional allegations based on

information it learned during the lengthy briefing in this case to

make a prima facie showing of jurisdiction and venue.       BB&T’s Mot.

Am. Compl. 3, ECF No. 54.


             BB&T has attached the proposed amended complaint to its

motion as Exhibit 1 (ECF No. 54-1) and filed the motion in

accordance with the deadlines set by the court’s June 20, 2019

scheduling order.     See ECF No. 28.     Highland and ServisFirst

concede that if the motion to remand is denied, they would not oppose

the motion to amend.    See ECF Nos. 58-60.     The New York Defendants

did not file any response to BB&T’s motion to amend.


             For purposes of subject matter jurisdiction, statutory

interpleader rests on diversity jurisdiction.      28 U.S.C.

§ 1335(a)(1); Sec. Ins. Co. of Hartford v. Arcade Textiles, Inc., 40

F. App'x 767, 769 (4th Cir. 2002).       BB&T seeks to bring this action


                                    30
as statutory interpleader under 28 U.S.C. § 1335(a) because it

allows for nationwide service of process pursuant to 28 U.S.C.

§ 2361, which would moot the disputes over personal jurisdiction in

this case.    As the New York Defendants state in their notice of

removal, 28 U.S.C. § 1335 would have provided this court with

original jurisdiction had BB&T filed this matter in federal court

in the first instance.     ECF No. 1 ¶ 3.    Section 1335 requires that

the interpleader plaintiff have in “its custody or possession

money or property of the value of $500 or more” and that the

action involve “[t]wo or more adverse claimants, of diverse

citizenship.”    28 U.S.C. § 1335(a)(1).    Additionally, the plaintiff

must deposit the interpleader funds “into the registry of the court.”

Id.


             Federal Rule of Civil Procedure 15(a)(2), invoked by

BB&T, provides that a party who can no longer amend a pleading as

of right can still amend by obtaining “the opposing party’s

written consent or the court’s leave.”       Fed. R. Civ. P. 15(a)(2).

“The court should freely give leave when justice so requires.”

Id.   In applying Rule 15(a), “[t]he law is well settled that leave

to amend a pleading should be denied only when the amendment would

be prejudicial to the opposing party, there has been bad faith on

the part of the moving party, or the amendment would be futile.”

Edwards v. City of Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999)




                                   31
(quoting Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir.

1986)).


             In the absence of any suggestion by defendants that the

amended complaint results in prejudice or was motivated in bad

faith, the court finds that the request to amend the complaint is

warranted.


C. Motion to Dismiss Interpleader Complaint


             Next, the New York Defendants move to dismiss BB&T’s

original interpleader complaint for lack of personal jurisdiction

pursuant to Rule 12(b)(2), or, in the alternative, transfer venue

to the Western District of New York pursuant to 28 U.S.C.

§ 1404(a).


             Respecting personal jurisdiction, the New York

Defendants argue that they are neither “at home” for purposes of

general jurisdiction nor do they have “minimum contacts” with West

Virginia to satisfy the test for specific jurisdiction.       New York

Defs.’ Mem. Supp. Mot. Dismiss Interpleader 5–10, ECF No. 9 (“ECF

No. 9”).     However, as explained above, the amended complaint now

brings an action for statutory interpleader under 28 U.S.C.

§ 1335(a).    Pursuant to 28 U.S.C. § 2361, district courts may allow

nationwide service of process “for all claimants” in a statutory

interpleader action.     Federal Rule of Civil Procedure 4(k)(1)(C)

also provides that “[s]erving a summons or filing a waiver of

                                   32
service establishes personal jurisdiction over a

defendant . . . when authorized by a federal statute.”.


          Thus, the nationwide service of process under 28 U.S.C.

§ 2361 provides personal jurisdiction over claimants in a statutory

interpleader action.   See Acuity v. Rex, LLC, 929 F.3d 995, 1001

(8th Cir. 2019) (noting that “the personal jurisdiction

requirements are relaxed for interpleader actions” because 28

U.S.C. § 2361 “allow[s] nationwide service of process”); Am. Gen.

Life Ins. Co. v. Brothen, 829 F. Supp. 2d 1369, 1372 (N.D. Ga.

2011) (“Service in a statutory interpleader action is thus

sufficient to establish personal jurisdiction over the named

defendant.”); Mudd v. Yarbrough, 786 F. Supp. 2d 1236, 1242 (E.D.

Ky. 2011) (“Courts are clear that service of process pursuant to

the Federal Interpleader Act is sufficient to establish personal

jurisdiction over” a defendant, at least to the extent they claim

the proceeds of interpleader funds).


          Because the amended complaint establishes personal

jurisdiction over the New York Defendants based on nationwide

service of process, their arguments regarding the lack of general

or specific jurisdiction are moot.




                                  33
             Alternatively, the New York Defendants move to transfer

venue to the Western District of New York.12    As a preliminary

matter, section 1441(a), which governs the venue of removal,

provides that venue of a removed action is proper in “the district

court of the United States for the district and division embracing

the place where such action is pending.”     28 U.S.C. § 1441;

Polizzi v. Cowles Magazines, Inc., 345 U.S. 663, 665 (1953); PT

United Can Co. v. Crown Cork & Seal Co., 138 F.3d 65, 72 (2d Cir.

1998).   There is no question that venue is proper in this district

court.


             Even where venue is proper and personal jurisdiction

exists, parties may still request a discretionary transfer of

venue under § 1404(a).     Section 1404(a) provides in relevant part:

“For the convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any

other district . . . where it might have been brought.”     28 U.S.C.

§ 1404(a).    Courts must “weigh in the balance a number of case-




12The New York Defendants’ also filed motions to transfer venue
of the Highland and ServisFirst’s respective crossclaims “to
signal to the Court that, in the event the interpleader is
maintained, there would merit further consideration of the
applicable venue once BB&T was dismissed from this case.” New
York Defs.’ Reply Mot. Dismiss Highland’s Cross-cl. 10–11, ECF No.
27 at 11. The arguments for transferring venue mirror the
arguments raised in the New York Defendants’ motion to dismiss or
alternatively transfer venue of the interpleader complaint. Id.
The court will focus on whether transfer of the interpleader
complaint is proper in the first instance.
                                   34
specific factors” when evaluating a motion to transfer.    Stewart

Organization, Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988).      Our

court of appeals has established four factors to consider:

“(1) the weight accorded to plaintiff's choice of venue;

(2) witness convenience and access; (3) convenience of the

parties; and (4) the interest of justice.”    Trustees of the

Plumbers & Pipefitters Nat. Pension Fund v. Plumbing Servs., Inc.,

791 F.3d 436, 444 (4th Cir. 2015).13   “As a general rule, a

plaintiff’s ‘choice of venue is entitled to substantial weight in

determining whether transfer is appropriate.’”   Id. (quoting Bd.

of Trs. v. Sullivant Ave. Props., LLC, 508 F.Supp.2d 473, 477

(E.D. Va.2007)).   Additionally, “a transfer motion will be denied

if it would merely shift the inconvenience from the defendant to

the plaintiff.”    AFA Enterprises, Inc. v. Am. States Ins. Co., 842

F. Supp. 902, 909 (S.D.W. Va. 1994) (citing Van Dusen v. Barrack,

376 U.S. 612, 645-46 (1964)).




13Prior to this Fourth Circuit decision in Trustees of the
Plumbers & Pipefitters National Pension Fund v. Plumbing Services,
Inc., 791 F.3d 444 (4th Cir. 2015), this court considered a more
detailed list of factors that included the following: “(1) ease of
access to sources of proof; (2) the convenience of parties and
witnesses; (3) the cost of obtaining the attendance of witnesses;
(4) the availability of compulsory process; (5) the possibility of
a view; (6) the interest in having local controversies decided at
home; and (7) the interests of justice.” AFA Enterprises, Inc. v.
Am. States Ins. Co., 842 F. Supp. 902, 909 (S.D.W. Va. 1994). The
court will analyze these factors under the general rubric provided
by the Fourth Circuit in Trustees.

                                  35
         First, the normal deference courts afford a plaintiff’s

choice of venue does not necessarily apply in an interpleader

action when the plaintiff is a nominal party.    See Williams v.

Lincoln Nat. Life Ins. Co., 121 F. Supp. 3d 1025, 1035 (D. Or.

2015); Bankers Tr. Co. of W. New York v. Crawford, 559 F. Supp.

1359, 1363 (W.D.N.Y. 1983) (“In an interpleader action . . . the

plaintiff has no real interest concerning the jurisdiction in

which the dispute between or among the defendants/claimants is to

be litigated.   There is thus no reason to defer to its selection

of forum.”).    Although BB&T asserts that it has no real interest

in the merits of this interpleader action, it has yet to be

dismissed from this action, opposes the transfer, and still seeks

attorney fees and costs, which suggests it still has some interest

in the choice of forum.    See Jackson Nat. Life Ins. Co. v.

Economou, 557 F. Supp. 2d 216, 221 (D.N.H. 2008) (giving

interpleader’s choice of forum no weight because it “has already

been dismissed from the case and awarded its fees and costs, it

has no real interest in its outcome, and in fact has filed a

pleading stating that it takes no position on the request to

transfer”); Mut. of Omaha Ins. Co. v. Dolby, 531 F. Supp. 511, 515

(E.D. Pa. 1982) (declining to accord deference to interpleader

insurers who were “no longer parties because they have paid the

proceeds of the policies into court and have been discharged”).




                                  36
            Second, the New York Defendants allege that “all

potential witnesses in this matter would properly be defined as

‘party witnesses,’ and thus more willing to testify in a different

forum.”    ECF No. 9 at 13–14.   The New York Defendants cite

precedent from the Eastern District of Virginia, which

distinguishes “non-party witnesses” from “party witnesses,” i.e.,

the parties and those closely aligned with them who are “presumed

to be more willing to testify in a different forum.”     Virginia

Innovation Scis., Inc. v. Samsung Elecs. Co., 928 F. Supp. 2d 863,

871 (E.D. Va. 2013) (quoting Samsung Elecs. Co. v. Rambus, Inc.,

386 F. Supp. 2d 708, 718 (E.D. Va. 2005)).     The Eastern District

of Virginia has held that “[t]he party asserting witness

inconvenience has the burden to proffer, by affidavit or

otherwise, sufficient details respecting the witnesses and their

potential testimony to enable the court to assess the materiality

of evidence and the degree of inconvenience.”     Koh v. Microtek

Int’l, Inc., 250 F. Supp. 2d 627, 636 (E.D. Va. 2003).


            The New York Defendants provide a sworn statement from

their attorney, Christopher R. Castro, attesting that the New York

Defendants have no contacts with West Virginia.     Castro Decl., ECF

No. 9-1.    In addition, Mr. Castro describes the agreements entered

into by Mr. Mason, Meridian, and the New York Defendants and how

the parties to those transactions agreed to submit themselves to

venue in New York.    Id.   Even assuming the Eastern District of

                                   37
Virginia precedent applies, Mr. Castro does not indicate who he

expects to testify “or the degree to which it will be inconvenient

to access that testimony in this district.”      Koh, 250 F. Supp. 2d

at 636.     Moreover, ServisFirst insists that transferring the case

to the Western District of New York would be far less convenient

when all its witnesses are in Tennessee and West Virginia.

ServisFirst’s Resp. Opp. Mot. Dismiss Interpleader 5, ECF

No. 21.14


            Third, the court must also weigh the convenience of the

parties to the interpleader complaint.      The New York Defendants

assert that the forum selection clause in the factoring

transactions entered into by Meridian and Mr. Mason provide that

any lawsuit arising out of the transactions must be instituted in

New York.     ECF No. 9 at 13.   Although ordinarily district courts

should transfer a case to the forum specific in a valid forum

selection clause, see Atl. Marine Const. Co. v. U.S. Dist. Court

for W. Dist. of Texas, 571 U.S. 49, 62 (2013), Highland,

ServisFirst, and BB&T all assert that they were not parties to or

informed about any New York transactions.     ServisFirst’s Cross-cl.


14The court notes that the New York Defendants opposed
ServisFirst’s “fugitive response” to the motion to dismiss or
alternatively transfer venue of the interpleader complaint, which
was directed at BB&T only. New York Defs.’ Reply Mot. Dismiss
Interpleader 1 n.1, ECF No. 34. Inasmuch as the New York
Defendants had opportunity to respond to ServisFirst’s arguments
in subsequent briefing, the court accounts for ServisFirst’s
response in its analysis.
                                    38
¶¶ 19–20, ECF No. 18; Highland’s Cross-cl. ¶¶ 22, 26, ECF No. 3;

BB&T’s Resp. Opp. Mot. Dismiss Interpleader 13, ECF No. 30.      Even

assuming Mr. Mason could bind Highland under these agreements,

BB&T and ServisFirst were not bound by the forum-selection

clauses.


            The New York Defendants nonetheless argue that the

convenience of the parties weighs in favor of transfer to New York

because the underlying factoring transactions took place in New

York.   ECF No. 9 at 12.   They quote a district court opinion,

which found that “[w]hile there is a general presumption in favor

of a plaintiff’s choice of forum, courts afford that choice

significantly less deference when . . . the transaction or

underlying facts did not occur in the chosen forum.”    Nelson v.

Soo Line R. Co., 58 F. Supp. 2d 1023, 1026 (D. Minn. 1999).       The

court must consider not only the New York transactions but also

the underlying transactions between ServisFirst and Meridian and

its affiliates, including Highland, which form the basis of

ServisFirst’s claim.    ServisFirst’s Cross-cl. ¶¶ 1–11, ECF No. 18.

None of these transactions, or any of BB&T’s actions, relate to

New York.


            Finally, the court considers the interest of justice.

The New York Defendants argue that West Virginia has no interest

in having this dispute decided at “home” and that Mr. Mason, a



                                  39
Tennessee resident, already agreed on behalf of himself and

affiliated entities that New York Venue is proper.       ECF No. 9 at

14–15.   This understates West Virginia’s interests here.        Highland

alleges that all its assets, operations, locations, and high-level

officers are located in West Virginia.     See Highland’s Cross-cl. ¶ 2,

ECF No. 3.    It specializes in psychiatric mental health therapy for

acute mental illness and substance abuse, with a focus on treating

low-income residents and abused minors.    Id. ¶ 1.   Highland serves a

vital role as one of the state’s largest behavioral health services,

particularly in response to West Virginia’s ongoing “addiction and

mental health public health crisis.”     Id.   The freezing of

Highland’s assets may threaten its ability to provide these

services to West Virginia residents.


             After review of these factors, the court concludes that

the New York Defendants have not met their burden.       The

convenience of the witnesses and parties do not weigh heavily in

favor of New York.     Indeed, BB&T, ServisFirst, and Highland would

all find it more convenient to maintain the suit in this court.

Although the factoring transactions involving the New York

Defendants occurred in New York, the court also weighs

ServisFirst’s agreement with Highland and the location of relevant

witnesses and parties.     The interest of justice also favors

keeping this case in West Virginia.      Accordingly, the New York




                                   40
Defendants’ motion to dismiss the interpleader complaint or

alternatively transfer venue is denied.


D. Motion to Interplead Deposit Interpleader Funds


          BB&T has also moved for leave to interplead and to deposit

the interpleader funds.   See ECF No. 46.   BB&T seeks a court order

(1) restraining each of the defendants from instituting or

prosecuting any claims against BB&T outside of the instant suit,

(2) permanently enjoining the defendants from instituting or

prosecuting further any suit or proceeding against BB&T concerning

the deposit funds in this or any other court, (3) permitting BB&T to

deposit the interpleader funds with the court, (4) requiring the

defendants to interplead and to determine their rights to the

deposit funds, (5)   discharging BB&T from any further liability to

the deposit funds once they are deposited with this court, and

(6) awarding BB&T legal costs and attorney fees from the deposit

funds on the condition that BB&T submits a statement of costs and

attorney fees to this court for approval within 10 days of entry

of this order.   See ECF No. 46 at 4–5.     When BB&T filed its

interpleader complaint on April 5, 2019, Highland’s deposit

accounts held $411,381.37 in total.    As of July 25, 2019, the

total amount held increased to $434,199.41.     See BB&T’s Omnibus

Reply Supp. Mot. Leave Deposit Interpleader Funds 3 n.2, ECF

No. 57.



                                  41
             “Interpleader is a procedural device that allows a

disinterested stakeholder to bring a single action joining two or

more adverse claimants to a single fund.”     Sec. Ins. Co. of Hartford,

40 F. App’x at 769.    It serves “to protect the stakeholder from

multiple, inconsistent judgments and to relieve it of the obligation

of determining which claimant is entitled to the fund.”     Id.   Title

28 U.S.C. § 2361 provides that, in statutory interpleader actions

under § 1335, districts courts “shall hear and determine the case,

and may discharge the plaintiff from further liability, make the

injunction permanent, and make all appropriate orders to enforce its

judgment.”    28 U.S.C. § 2361.   Assuming the interpleader complaint

complies with § 1335’s jurisdictional requirements, § 2361 allows the

court to “enter an order restraining the claimants from instituting

any proceeding affecting the property until further order of the

court.” Rhoades v. Casey, 196 F.3d 592, 600–01 (5th Cir. 1999); see

also Brooks Run Coal Co. v. Waggy, 813 F.2d 400 (4th Cir. 1986).


             Courts of appeals have found that interpleader actions

generally proceed in two stages:


     During the first stage, the court determines whether the
     stakeholder has properly invoked interpleader, including
     whether the court has jurisdiction over the suit,
     whether the stakeholder is actually threatened with
     double or multiple liability, and whether any equitable
     concerns prevent the use of interpleader. During the
     second stage, the court determines the respective rights
     of the claimants to the fund or property at stake via
     normal litigation processes, including pleading,
     discovery, motions, and trial.



                                    42
United States v. High Tech. Prod., Inc., 497 F.3d 637, 641 (6th

Cir. 2007) (citations omitted); see also Mack v. Kuckenmeister,

619 F.3d 1010, 1023–24 (9th Cir. 2010); Prudential Ins. Co. of Am.

v. Hovis, 553 F.3d 258, 262 (3d Cir. 2009); Ohio Nat. Life Assur.

Corp. v. Langkau ex rel. Estate of Langkau, 353 F. App’x 244, 248

(11th Cir. 2009); Rhoades, 196 F.3d at 600.


          Rule 67 of the Federal Rules of Civil Procedure, which

governs requests to deposit interpleader funds, provides as follows:


     (a) Depositing Property. If any part of the relief
     sought is a money judgment or the disposition of a sum
     of money or some other deliverable thing, a party — on
     notice to every other party and by leave of court — may
     deposit with the court all or part of the money or
     thing, whether or not that party claims any of it. The
     depositing party must deliver to the clerk a copy of the
     order permitting deposit.

Fed. R. Civ. P. 67(a).15   Once it deposits the disputed property with

the court, the court may discharge the disinterested stakeholder from

the proceeding.   See Hudson Sav. Bank v. Austin, 479 F.3d 102, 107

(1st Cir. 2007) (“[I]n an interpleader action in which the

stakeholder does not assert a claim to the stake, the stakeholder




15Rule 67 adds that “[t]he money must be deposited in an
interest-bearing account or invested in a court-approved,
interest-bearing instrument.” Fed. R. Civ. P. 67. Under the
Southern District of West Virginia’s General Order Regarding
Deposit and Investment of Registry Funds, “interpleader funds
shall be deposited in the [Disputed Ownership Fund] established
within the [Court Registry Investment System] and administered by
the Administrative Office of the United States Courts.”

                                   43
should be dismissed immediately following its deposit of the stake

into the registry of the court.”).


           Again, Highland and ServisFirst request that the court

defer ruling on this motion until it rules on Highland’s motion to

remand, but otherwise do not object to the deposit of the

interpleader funds.   The New York Defendants ask the court to defer

ruling on this motion “until this Court has had an opportunity to

address whether this interpleader action is proper, such issue being

raised and fully briefed by the New York Defendants and presently

ripe for this Court’s determination,” which the court has resolved

above.   New York Defs.’ Resp. Opp. Mot. Deposit Interpleader Funds 1–

2, ECF No. 53.


           Inasmuch as the court denies Highland’s motion to remand

(see supra Section II.A), grants BB&T’s motion to amend the

interpleader complaint (see supra Section II.B), and dismisses the

New York Defendants’ motion to dismiss or alternatively transfer the

interpleader complaint (see supra Section II.C), the court finds no

reason to delay the deposit of interpleader funds and the dismissal

of BB&T from this case.   None of the parties dispute that the amended

complaint provides this court with subject matter jurisdiction under

§ 1335, based on the diverse citizenship of the claimants, and

personal jurisdiction under 28 U.S.C. § 2361 based on nationwide

service of process.   Am. Compl. ¶¶ 19-20, ECF No. 54-1.    The only

funds at issue are those held by BB&T.   All parties agree that



                                  44
ServisFirst and Highland have adverse claims against the New York

Defendants.   BB&T faces multiple liability if it decides to unfreeze

the funds in favor of one of the parties and no other equitable

concerns disfavor interpleader in this case.     Pursuant to 28 U.S.C.

§ 2361, a permanent injunction restraining defendants from continuing

or instituting suit against BB&T is necessary to protect it from

these risks of liability.


          Still, it would be premature to grant BB&T’s request for

attorney fees.   Courts have discretion to award an interpleader

plaintiff attorney fees and costs if the plaintiff is “(1) a

disinterested stakeholder, (2) who had conceded liability, (3) has

deposited the disputed funds with the court, and (4) has sought a

discharge from liability.”   See Metro. Life Ins. Co. v. Kubichek, 83

F. App’x 425, 431 (3d Cir. 2003) (citing Septembertide Pub., B.V. v.

Stein & Day, Inc., 884 F.2d 675, 683 (2d Cir. 1989)).     Highland and

ServisFirst request that the court defer ruling on that issue until

BB&T discloses the amount of attorney fees and costs requested, after

which they will respond more fully.    Highland’s Resp. Mot. Deposit

Interpleader Funds 2, ECF No. 56 (“ECF No. 56”); ServisFirst’s Resp.

Mot. Deposit Interpleader Funds 1, ECF No. 55.    Highland also intends

to address whether the New York Defendants should be held responsible

for any attorney fees and costs based on the principle that they “are

generally awarded against the interpleader fund, but may, in the

discretion of the court, be taxed against one of the parties when




                                  45
their conduct justifies it.”   ECF No. 56 at 2 n.1 (quoting

Septembertide, 884 F.2d at 683).


          Therefore, the court will grant BB&T’s motion for leave to

interplead and deposit interpleader funds into the court except with

respect to attorney fees.   The court will refrain from ruling on the

issue of attorney fees and costs until it receives additional details

from BB&T and further briefing from the parties.


                                   III.


          Accordingly, it is hereby ORDERED as follows:


  1. Highland’s motion to remand, filed June 7, 2019, is denied.


  2. The New York Defendants’ motion to realign the parties, filed

     June 20, 2019, is granted, and ServisFirst and Highland are

     hereby aligned as plaintiffs in this action.


  3. BB&T’s motion for leave to amend the complaint, filed July 26,

     2019, is granted.   The clerk is directed to file the proposed

     amended complaint, attached to this motion as Exhibit 1, as

     the amended complaint in this case.


  4. The New York Defendants’ motion to dismiss or alternatively

     transfer venue of the interpleader complaint, filed May 30,

     2019, is denied.




                                   46
5. BB&T’s motion to deposit interpleader funds, filed July 12,

  2019, is granted in all respects, except the ruling on the

  request for attorney fees and costs is deferred.   BB&T is

  directed to deposit the interpleader funds, plus accrued

  interest through date of deposit, with the district court.

  BB&T is also directed to submit a statement of attorney fees

  and costs to this court for approval by January 3, 2020.       Any

  objections to BB&T’s submission shall be filed within 14 days

  thereafter.


6. The sum of $434,199.41 plus any addition thereto since July

  25, 2019 shall be deposited by the Clerk of Court into the

  Registry of this Court and then, as soon as the business of his

  or her office allows, the Clerk of Court shall deposit these

  funds into the interest-bearing Court Registry Investment

  System (C.R.I.S.) administered by the Administrative Office of

  the United States Courts as Custodian, pursuant to Local Rule

  67.1(a).   The sum of money so invested in the interest-bearing

  C.R.I.S. fund shall remain on deposit until further order of

  this Court at which time the funds, together with interest

  thereon, shall be retrieved by the Clerk of Court and

  redeposited into the non-interest bearing Registry of the Court

  for disposition pursuant to the further order of this Court.

  The Clerk of Court is authorized to deduct the investment

  services fee for the management of investments and the registry



                               47
    fee in the C.R.I.S, set by the Judicial Conference, for

    maintaining accounts deposited with the Court.


  7. Upon deposit of the interpleader funds and a statement of its

    attorney fees and costs, BB&T is discharged and released from

    any liability in connection with the deposit funds, and

    dismissed from this action.   The Court enjoins the above-named

    defendants from instituting any further action against BB&T as

    to the funds being deposited in the Court’s registry.


         The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                         DATED: December 20, 2019




                                  48
